DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.
 
Claim Objections
Claim 19 is objected to because of the following informalities:  
19. A method of forming polysilicon, comprising: forming a first polysilicon-comprising material over a substrate, the first polysilicon-comprising material comprising at least one of elemental carbon and elemental nitrogen at a total of 0.1 to 20 atomic percent; forming a second polysilicon-comprising material over the first polysilicon-comprising material, the second polysilicon-comprising material comprising total elemental carbon and elemental nitrogen that is from zero to less than the total of the elemental carbon and elemental nitrogen that is in the first polysilicon-comprising material, the first polysilicon-comprising material being formed to be thicker than the (EBSD).

Claim 37 is objected to because of the following informalities:  
37. “A method using in forming an array of electronic components, comprising:” The claim is objected because the preamble is unclear, “A method using in forming….” 
Appropriate correction is required, for example: “A method  of forming an array of electronic components, comprising:”


Claim Rejections - 35 USC § 112
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the metes and bounds of the claimed invention are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “forming the first polysilicon-comprising material to be thinner than the second polysilicon-comprising material”. 
The claim is indefinite because claim 36, lines 2-3 makes embodiments Fig. 6A (e.g. the first polysilicon-comprising material being formed to be thicker than the second Claim 19) and Fig. 6B (e.g. the first polysilicon-comprising material to be thinner than the second polysilicon-comprising material) into one embodiment. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised to the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 

Allowable Subject Matter
Claims 19, 25-27 and 29-40 are allowed over the prior art of record. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rabkin et al. US 9,287,290 discloses a method for forming a 3D NAND memory device with vertical NAND string large grain polysilicon and (100) crystalline orientation in order to increase carrier mobility.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898